DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 10/21/2021, have been reviewed and considered.  Claim 1 has been amended and claims 6-10 have been added.  Therefore, claims 1-10 are currently pending.  Applicant’s amendment and arguments are considered sufficient in overcoming the 35 U.S.C. 112(b) rejection and the prior art rejections of the previous Office Action.  This Office Action is considered a Final Rejection.

Drawings
The drawings are objected to because figure 1 contains improper shading that reduces legibility and renders aspects of the invention to be unclear.  Note that photographs, including photocopies of photographs, are not permitted because photographs are not the only practicable medium for illustrating the claimed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CLAUSS (US 3,310,209) in view of SANGER (US 4,943,097) and PARK (US 2,443,115).
Regarding claims 1, 3, 6 and 8-10, CLAUSS discloses a device (10) for assisting individuals when donning a sock (S) comprising a base (11) comprising a longitudinal central section (13) extending along a longitudinal axis, two flanges (14, 15) along 
PARK teaches an assisting device comprising a base (10) wherein a handle (30, 32, 36) is coupled to and extending from a proximal end of the base (Fig. 1).  CLAUSS teaches the handle being rigid and comprising arms (30, 32) attached to sides of the base and a crossmember (36) that connects the arms at ends thereof (Fig. 1).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have replaced the handle of PARK with the handle of CLAUSS in order to provide a user a better grip and proper leverage to don a sock/stocking without the need of tongs while preventing strain on a user.  Note that it is clear that the arms of the handle of CLAUSS in view of PARK would each be attached to an outside surface of a respective flange of the base of CLAUSS in view of PARK based on the arms of PARK being attached to the outer surface(s) of opposing sides of the base (10) as shown in figure 1 thereof.  Additionally, note that the crossmember of CLAUSS in view of PARK would be oriented transverse to the longitudinal axis.  For future reference, please note the handle attachments of SIMMONS (US 2003/0230605).  
Additionally, CLAUSS fails to disclose the base being tapered from an opening that increases along the longitudinal axis from the distal end to the proximal end.  For future reference also note the tapered base of HIGO (US 8,418,896).
Regarding claim 2, SANGER discloses set screws (38) which releasably engage the crossmember (36) of the device and hold the device in an upright position by holding together upright components of the device (Fig. 1).  Accordingly, the set screws (38) of SANGER can be considered a “stand” as claimed because the applicant has failed to provide further structural limitations of the claimed “stand”. 
Regarding claim 4, CLAUSS discloses the central section and the flanges each being defined by a planar portion (Figures 1-3) (col. 1, line 60 – col. 2, line 2).  For future reference, please note the planar portions of SELINKO (US 4,858,795).  
Regarding claim 5, CLAUSS discloses placing the sock over the base by inserting the distal end of the base through an opening of the sock (Fig. 3) (col. 2, lines 20-23); continuing until the sock covers at least a portion of the base, the opening of the sock is near the proximal end of the base, a toe of the sock is near the distal end of the 
Regarding claim 7, CLAUSS discloses a width of each of the two flanges (14, 15) increasing along the longitudinal axis from the distal end to the proximal end (note 16, 17) (Figures 1-3).

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 5,894,970, US 5,826,761 and US 5,799,844 each disclose a sock donning device that comprises a base with side flanges and a handle.  Note that all the remaining references have been discussed within the prior art rejection(s) above.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732